Citation Nr: 1118406	
Decision Date: 05/12/11    Archive Date: 05/17/11

DOCKET NO.  03-27 641	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD) for the period October 2, 2002 through March 18, 2004.


REPRESENTATION

Veteran represented by:	West Virginia Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Jebby Rasputnis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1952 to December 1953.

This matter comes before the Board of Veterans' Affairs (Board) on appeal from a January 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

The Board observes that this matter came to the Board from the Appeals Management Center (AMC) as a claim of entitlement to service connection for PTSD for the period October 2, 2002 through March 18, 2004.  However, as the Veteran is already in receipt of service connection for PTSD, the Board has recharacterized the issue as entitlement to an earlier effective date, as reflected on the title page, in order to reflect the procedural history.  See 38 C.F.R. § 19.35 (2010).

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

1.  The Veteran was apprised by letter dated February 18, 2011 that his pending claim of service connection for PTSD was granted; and a 50 percent disability evaluation assigned, effective March 19, 2004.

2.  The Veteran did not submit a notice of disagreement of record concerning the effective date assigned for the grant of service connection for PTSD.







CONCLUSION OF LAW

Due to the grant of service connection and the Veteran's failure to submit a notice of disagreement, the Board has no jurisdiction to adjudicate entitlement to an effective date earlier than March 18, 2004 for PTSD.  38 U.S.C.A. § 7105(b)(1) (2010); 38 C.F.R. §§ 20.201, 20.300 (2010); Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board will discuss the relevant law which it is required to apply.  This includes statutes published in Title 38, United States Code ("38 U.S.C.A."); regulations published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.") and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions.  38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (Implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (The Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction.  The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts).

Where a claim for service connection is granted during the pendency of an appeal, a second notice of disagreement (NOD) must thereafter be timely filed to initiate appellate review concerning the compensation level or the effective date assigned for the disability.  Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  Here, a February 2011 rating decision granted entitlement to service connection for PTSD, effective March 2004.  The Veteran was apprised of the rating decision by letter dated February 18, 2011.  

While the Appeals Management Center (AMC) issued a supplemental statement of the case (SSOC) for the matter of entitlement to service connection for PTSD for the period October 2, 2002 through March 18, 2004, the Veteran has not submitted any statements reflecting disagreement with any determination of the grant of service connection for PTSD.  See 38 U.S.C.A. § 7105(b)(1) (2009); 38 C.F.R. §§ 20.201, 20.300 (2010).  

As such, despite the AMC's issuance of an SSOC, the matter of entitlement to an earlier effective date for the grant of service connection for PTSD is not before the Board.  If the Veteran desires to note his disagreement with any aspect of the February 2011 rating decision, he must do so within one year of the letter notifying him of the rating decision.  See 38 C.F.R. §§ 20.201 (a notice of disagreement is a written communication from a claimant or his representative expressing dissatisfaction or disagreement with the adjudicative decision of the agency of original jurisdiction (the RO in this case) and a desire to contest the result. While no special wording is required, but the Notice of Disagreement must be in terms which can be reasonably construed as disagreement with the determination and a desire for appellate review).

As there remain no allegations of errors of fact or law for appellate consideration, the Board does not have jurisdiction to review the claim.  Accordingly, the appeal is dismissed.




ORDER

The appeal for an effective date earlier than March 18, 2004 for the award of service connection for PTSD is dismissed.




____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


